Title: From Thomas Jefferson to Rayneval, 3 March 1786
From: Jefferson, Thomas
To: Rayneval



Sir
Paris Mar. 3. 1786.

His Excellency Count de Vergennes having been pleased to say he would give orders at Calais for the admission of certain  articles which I wish to bring with me from England, I have thought it best to give a description of them before my departure. They will be as follows.

1. A set of table furniture consisting in China, silver and plated ware, distributed into three or four boxes or canteens for the convenience of removing them.
2. A box containing small tools for wooden and iron work, for my own amusement.
3. A box probably of books.
4. I expect to bring with me a riding horse, saddle &c.

The mathematical instruments will probably be so light that I may bring them in my carriage, in which case I presume they will pass with my baggage under the authority of the passport for my person. If these orders can be made out in time I would willingly be the bearer of them myself. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

